OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                         P.O. BOX 12308; CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                   ,0           ^
     ;.-- '•-'•'•S'TAfiwfEMB•$$$> *                               2   v*£-* ^&£&&Vi±JJig?AEl
     J      PENALTY FOGS #/oC                                     02 1R
4/8/2015 «VATEUSE                    "*'* "*'      0002003152 APR 09
SIERRA, CORY ESTRADA                 trfQ^feSS^P^CRA'^ FROM ZKWR.ec^.os
T^iS' is to advise that the Court Tias^denigci without written order motion for leave to
me the original application for writ^o©naodamus. Padilla v. McDaniel, 122 S.W.3d
805 (Tex. Crim. App. 2003).                 -***xe&:
                                                                                Abel Acosta, Clerk
\h                           -.™^ORY ESTRADA SIERRA
             •!ll>                                                    "DC #1341616
                              Beto Unit    ;; j                         1
                              1391 FM 3328 1,'j
                              Tennessee Colony, TX 75880